Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Regarding the 09/30/20 species identification, the 10/08/20 applicant’s species election, and the 12/23/20 applicant’s claim amendments and applicant’s remarks regarding the differences between Figures 4, 5, and 6, it appears that Figures 4, 5, and 6 are distinct species and that only Figure 5 is directed to a woven mesh with a third material in the form of a solid sheet of metal and that Figure 4 is not directed to a woven mesh with a third material in the form of a solid sheet of metal (12/23/20 applicant’s remarks pages 7-8 “each of FIGS. 4, 5, and 6 is a different example”). Regarding the 09/30/20 species identification by the examiner, there was a misunderstanding/confusion of the relationship between Figures 4 and 5 and of the relationship between Figures 4 and 6 (see 10/26/20 office action drawing objection for Figure 4 on whether or not it is generic to Figures 5 and 6), and the 12/23/20 applicant’s remarks have now provided clarification that Figures 4-6 depict three alternative and distinct species/embodiments. In view of the 12/23/20 applicant’s claim amendments and applicant’s remarks, going forward, prosecution will be based on Figure 4 as the elected species because it appears that the pending claims are primarily directed to the species of Figure 4 and in view of applicant’s remarks regarding the drawings Figures 4-6.
Applicant’s arguments with respect to all the claims have been considered but are moot because the arguments do not apply to the new combination/interpretation of references being used in the current rejection.
Some of the previous drawing objection(s) has/have been addressed and is/are withdrawn. However, Figure 3 still should have proper cross-section hatch-marks for the annular 
The previous claim objection(s) has/have been addressed and is/are withdrawn.
The previous 35 U.S.C. 112(b) rejection(s) has/have been addressed and is/are withdrawn.

Election/Restrictions
Newly submitted claims 17 and 25 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claims 17 and 25 are directed to the material of bias fabric 700 of the non-elected Species III (Figure 7).
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 17 and 25 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
As noted above in the “Response to Arguments” section, in view of the 12/23/20 applicant’s claim amendments and applicant’s remarks, going forward, prosecution will be based on Figure 4 as the elected species because it appears that the pending claims are primarily directed to the species of Figure 4 and in view of applicant’s remarks regarding the drawings Figures 4-6.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the fabric encapsulated by rubber in Figure 4 (see claim 8, 15, and 22; it is suggested that Figure 4 annular seal 220 should have hatch-marks indicating rubber material) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

The drawings are objected to because Figure 5 should have an assigned reference numeral for the structure adjacent to and above the first material layer 500 which is currently not labeled. It is not clear what structure it refers to.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
woven mesh 400 should additionally be referred to as a fabric (e.g. woven mesh 400 is also known as fabric 400);
“an encapsulated material”;
“the fabric is encapsulated by rubber”.

Claim Objections
Claim 1 is objected to because of the following informalities: in line 10, the language of the phrase “encapsulated with the one or more annular seals” is awkward and it appears that replacing “with” with --by-- would improve clarity (see claims 2 and 21 for examples of claim wording).
Claim 15 is objected to because of the following informalities:
in line 7, insert --the-- before “one or more” to provide an article and to improve clarity (see 35 U.S.C. 112(b) rejection below regarding the limitation “one or more annular seals”);
in line 8, the language of the phrase “encapsulated with the one or more annular seals” is awkward and it appears that replacing “with” with --by-- would improve clarity (see claims 2 and 21 for examples of claim wording).  
Appropriate correction is required.

Claim Interpretation
Regarding the claims that recite “includes”, for examination purposes, examiner assumes that “includes” is equivalent to the transitional phrase “comprises”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 4-5, 8, 15-16, and 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the mesh" in lines 1-2. There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 8, the fabric is encapsulated by the one or more annular seals and the fabric is encapsulated by rubber. It is not clear if the one or more annular seals and the rubber refer to the same structure or not. For examination purposes, examiner assumes that the one or more annular seals comprises rubber.
Regarding independent claim 15, the fabric is encapsulated by the one or more annular seals and the fabric is encapsulated by rubber. It is not clear if the one or more annular seals and the rubber refer to the same structure or not. For examination purposes, examiner assumes that the one or more annular seals comprises rubber.
Claim 15 recites the limitation "the one or more annular seals" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim(s) 5, 16, and 18-19 is/are also considered to be indefinite since it/they depend(s) from an indefinite claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-8, 21-22, and 24  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Freedlander US2143106 (cited in 03/19/20 IDS).
Regarding independent claim 1, Freedlander discloses, in Figures 1-2, 5, and 9-13, 
A downhole expandable liner hanger (assembly of Figure 1) comprising:
an expansion element (casing anchor type metal packer body 2 that is partially surrounded by sleeve 1); 
one or more annular seals disposed on the expansion element (synthetic rubber coating 7); and
an encapsulated material (rubber 5 of resilient cylinder sleeve 1 with reinforcement member of flexible metal mesh 6 with the assembly formed by vulcanization; col. 6:27-30 vulcanized; interwoven strands 8), wherein the encapsulated material is encapsulated with the one or more annular seals.

Regarding claim 2, Freedlander discloses wherein the encapsulated material comprises a mesh that is encapsulated by the one or more annular seals (reinforcement member of flexible metal mesh 6 with the assembly formed by vulcanization; col. 6:27-30 vulcanized; interwoven strands 8).



Regarding claim 4, Freedlander discloses wherein the mesh comprises a metal (reinforcement member of flexible metal mesh 6; interwoven strands 8).

Regarding claims 6 and 24, Freedlander discloses wherein the encapsulated material comprises metal that is disposed radially within the one or more annular seals (Fig. 5; synthetic rubber coating 7 encapsulates the rubber 5 of resilient cylinder sleeve 1 with reinforcement member of flexible metal mesh 6). 

Regarding claim 7, Freedlander discloses wherein the encapsulated material comprises fabric that is disposed radially within the one or more annular seals (Fig. 5; synthetic rubber coating 7 encapsulates the rubber 5 of resilient cylinder sleeve 1 with reinforcement member of flexible metal mesh 6).

Regarding claim 8, Freedlander discloses wherein the fabric is encapsulated by rubber (Fig. 5; synthetic rubber coating 7 encapsulates the rubber 5 of resilient cylinder sleeve 1 with reinforcement member of flexible metal mesh 6).

Regarding independent claim 21, Freedlander discloses the invention substantially the same as described above in reference to independent claim 1 and dependent claims 6-7, and the encapsulated material disposed radially within the one or more annular seals (Fig. 5; synthetic rubber coating 7 encapsulates the rubber 5 of resilient cylinder sleeve 1 with reinforcement member of flexible metal mesh 6).

Regarding claim 22, Freedlander discloses wherein the encapsulated material comprises a fabric that is encapsulated by rubber (Fig. 5; synthetic rubber coating 7 encapsulates the rubber 5 of resilient cylinder sleeve 1 with reinforcement member of flexible metal mesh 6).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freedlander US2143106 (cited in 03/19/20 IDS) in view of Anyan et al. US6343791.
Regarding claim 5, Freedlander teaches the invention substantially as claimed as described above, but does not teach wherein the metal is selected from a group consisting of a stainless steel, a carbon steel, a carbon alloy, a nickel alloy, and combinations thereof.
Anyan teaches a stainless steel wire mesh woven to provide for controlled deformation for a packer assembly 10.
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to select the metal material as taught by Freedlander to be stainless steel providing sufficient strength and durability for downhole applications.

Claim(s) 9, 15-16, 18, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freedlander US2143106 (cited in 03/19/20 IDS) in view of McMahan US7360592.
Regarding claims 9 and 23, Freedlander teaches the invention substantially as claimed as described above, but does not teach wherein the fabric extends between a first spike and a second spike; wherein the encapsulated material extends from a first spike to a second spike.
McMahan teaches, in Figures 1-2, a cladding tubular string 10 with projections 20 and 18’ (spikes) for the purpose of securing seals 24 and 22’ (McMahan; Fig. 1-2; col. 2:26-28 “retained by their adjacent projections”).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the liner hanger as taught by Freedlander to include the first spike and second spike as taught by McMahan for the purpose of securing the fabric/ encapsulated material and the one or more annular seals during downhole operations and expansion (McMahan; Fig. 1-2; col. 2:26-28 “retained by their adjacent projections”).

Regarding independent claim 15, Freedlander discloses the invention substantially the same as described above in reference to independent claim 1 and dependent claims 7-8, but does not teach the one or more annular seals extending between a first spike and a second spike.
McMahan teaches, in Figures 1-2, a cladding tubular string 10 with projections 20 and 18’ (spikes) for the purpose of securing seals 24 and 22’ (McMahan; Fig. 1-2; col. 2:26-28 “retained by their adjacent projections”).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the liner hanger as taught by Freedlander to include the first 

Regarding claim 16, modified Freedlander teaches the invention substantially as claimed as described above, and wherein the encapsulated material is disposed radially within the one or more annular seals, wherein the one or more annular seals are bonded to the encapsulated material through vulcanization (Freedlander; the assembly formed by vulcanization; col. 6:27-30 vulcanized).

Regarding claim 18, modified Freedlander teaches the invention substantially as claimed as described above, and wherein the fabric includes metals, non-metals, or combinations thereof (Freedlander; reinforcement member of flexible metal mesh 6; interwoven strands 8).

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freedlander US2143106 (cited in 03/19/20 IDS) in view of McMahan US7360592 as applied to claim 15 above, and further in view of Xu et al. US7331581.
Claim(s) 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freedlander US2143106 (cited in 03/19/20 IDS) in view of Xu et al. US7331581.
Regarding claims 19 and 26, modified Freedlander teaches the invention substantially as claimed as described above, but does not teach wherein the fabric includes ceramics, polymers, or combinations thereof; wherein the encapsulated material includes a ceramic.
Xu teaches a packer element 10/16 constructed with ceramic fibers for the purpose of providing a certain degree of desired flexibility (Xu; col. 4:42-44 and col. 4:57-64).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to select the fabric material as taught by modified Freedlander to include .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MALIKASIM whose telephone number is (313)446-6597.  The examiner can normally be reached on M-F; 8 am - 5 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taras Bemko can be reached on 571 270-1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/KRISTYN A HALL/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        

/JM/            Examiner, Art Unit 3672                                                                                                                                                                                            	03/09/21